Title: To Thomas Jefferson from Joseph Anderson, 21 July 1805
From: Anderson, Joseph
To: Jefferson, Thomas


                  
                     Sir
                     
                     Jefferson County Tennessee21st July 1805—
                  
                  Haveing been informd that Mr Tremble had declind accepting the appointment of Commissioner for Setling landed claims—I take leave to recommend Luke Lea Esquire Attorney at Law (of Knoxville) as a proper Character to fill that appointment—he is deservedly esteemd a Man of integrety—Sound Judgment, decent, respectable, and riseing talents—and if honor’d with the appointment of One of the Commissioners, for setling the Claims to land, Within the District of orleans—will I have not a doubt, discharge the duties of the Office with honor to himself—and Satisfaction to the Government—
                  With Sentements of Very high Considrn. I am most respectfully
                  
                     Jos: Anderson 
                     
                  
               